



COURT OF APPEAL FOR ONTARIO

CITATION: R. v. Brathwaite, 2015 ONCA 132

DATE: 20150225

DOCKET: C57816

Gillese, Watt and Brown JJ.A.

BETWEEN

Her Majesty the Queen

Respondent

and

Jordan Brathwaite

Applicant/Appellant

Richard Litkowski, for the appellant

Jason A. Gorda, for the respondent

Heard: February 20, 2015

On appeal from the sentence imposed on October 24, 2013
    by Justice C. William of the Superior Court of Justice, sitting with a jury.

APPEAL BOOK ENDORSEMENT

[1]

Following a jury trial, the appellant was convicted of assault and
    unlawful confinement for his role in the home invasion and robbery of a
    prostitute. He was acquitted of robbery, assault with a weapon, and break and
    enter with intent. He was sentenced to 18 months in custody.

[2]

On this sentence appeal, the appellant submits that he should receive an
    18-month conditional sentence.

[3]

We see no basis on which to interfere with the sentence that was imposed.

[4]

Even if a conditional sentence were available in this case, the 18-month
    custodial sentence was fit. In our view, it reflects the many mitigating
    factors in this case, all of which the sentencing judge expressly took into
    consideration. The mitigating factors include that prior to these offences the
    appellant had no criminal record, he was a first-time offender with little risk
    of re-offending who played a minor role in the event, as indicated by his
    acquittals on the more serious charges, and he testified against his
    accomplice.

[5]

To the extent that the appellant relies on the bail conditions, as
    argued in his factum, we note that they were not particularly restrictive and
    do not warrant enhanced credit.

[6]

Accordingly, leave to appeal sentence is granted but the sentence
    appeal is dismissed.


